CONTINUATION SHEET

Continuation of Box 3(a):
	The proposed after final amendment filed February 2, 2021, raises a new issue under 35 U.S.C. 112, fourth paragraph.  In particular, claim 20 does not further limit the scope of parent claim 1 in the proposed amendment, and thus would require a new rejection under 35 U.S.C. 112, fourth paragraph if the amendment were to be entered.

Continuation of Box 12:
	Applicant’s arguments filed February 2, 2021, assume entry of the after final amendment.  Since the after final amendment has not been entered, the claims must remain rejected and objected for the reasons set forth in the Final Office Action mailed January 4, 2021.
	Attempts were made on February 19, 2021, and February 23, 2021, to contact Applicant’s representative to propose an Examiner’s Amendment, to no avail.

	No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651